385 U.S. 647 (1967)
FLOYD & BEASLEY TRANSFER CO., INC.
v.
UNITED STATES ET AL.
No. 702.
Supreme Court of United States.
Decided January 23, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ALABAMA.
John W. Cooper for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Fritz R. Kahn for the United States et al.; Guy H. Postell for Akers Motor Lines, Inc., et al.; and Harold Hernly, Robert E. Joyner and Ormond Somerville for Alabama Highway Express, Inc., et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.